Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the reply filed on February 26, 2021.

2. Claims 1-6, 8, 21-30, 33, and 34 have been examined. 
Claims 33 and 34 were allowed as indicated in the Office action mailed December 14, 2020.

Allowable Subject Matter
3. After sufficient search and analysis, the examiner concluded that the claimed invention has been recited in such a manner that dependent claim 24 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The computer program product of Claim 1, further comprising removing, by the processor, a replication of the image in response to determining that the counter no longer exceeds the threshold value,” which are not found in the prior art of record.
Incorporating claim 24 into claims 1 and 25 would put the case in condition for allowance.

4. After sufficient search and analysis, the examiner concluded that the claimed invention has been recited in such a manner that dependent claim 30 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The computer program product of Claim 1, further comprising creating the container instance by combining multiple shared read only layers and a dedicated writable layer within the image,” which are not found in the prior art of record.
Incorporating claim 30 into claims 1 and 25 would put the case in condition for allowance.

Response to Arguments
5. Remarks regarding independent claims 1 and 25, and Trevathan and McKinnon References:

    PNG
    media_image1.png
    150
    801
    media_image1.png
    Greyscale


Examiner respectfully disagrees with Applicant’s arguments.
Trevathan fully discloses:
incrementing, by the processor, a counter (a consumed license count)
associated with an image (associated with an enterprise app) 
in response to a creation of a container instance (in response to a creation/installation of an additional copy/software instance)
using the image (using the enterprise app)
   [0090] At step 820, the system increments a consumed license count for the enterprise app when a targeted user installs the enterprise app on their mobile device. For example, an agent on the user's mobile device sends a message to the system when the user installs the enterprise app on their mobile device. Based on the indication that the enterprise app has been installed on a mobile device, the system increments a consumed license counter, e.g., as described with respect to FIG. 5. Step 820 may be repeated until the number of consumed licenses equals the maximum number of licenses, e.g., any of the targeted users may install the enterprise app in their device(s) as long as the number of consumed licenses is less than the maximum number of licenses.

comparing, by the processor, the counter to a threshold value
   [0090] At step 820, the system increments a consumed license count for the enterprise app when a targeted user installs the enterprise app on their mobile device. For example, an agent on the user's mobile device sends a message to the system when the user installs the enterprise app on their mobile device. Based on the indication that the enterprise app has been installed on a mobile device, the system increments a consumed license counter, e.g., as described with respect to FIG. 5. Step 820 may be repeated until the number of consumed licenses equals the maximum number of licenses, e.g., any of the targeted users may install the enterprise app in their device(s) as long as the number of consumed licenses is less than the maximum number of licenses.

Trevathan does not disclose creating a second instance of the image, by the processor, in response to determining that the counter exceeds the threshold value.
However, McKinnon further discloses creating a second instance of the image, by the processor, in response to determining that the counter exceeds the threshold value (0041, grant an additional license).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine McKinnon’s teaching into Trevathan‘s teaching.  One would have been motivated to do so to note an overage for billing and administrative purposes and bill a licensee a predefined rate for such overage as suggested by McKinnon.


6. Remarks regarding independent claims 1 and 25, and Trevathan and Johnson References:

Examiner respectfully disagrees with Applicant’s arguments.
Trevathan fully discloses:
incrementing, by the processor, a counter (a consumed license count)
associated with an image (associated with an enterprise app) 
in response to a creation of a container instance (in response to a creation/installation of an additional copy/software instance)
using the image (using the enterprise app)
   [0090] At step 820, the system increments a consumed license count for the enterprise app when a targeted user installs the enterprise app on their mobile device. For example, an agent on the user's mobile device sends a message to the system when the user installs the enterprise app on their mobile device. Based on the indication that the enterprise app has been installed on a mobile device, the system increments a consumed license counter, e.g., as described with respect to FIG. 5. Step 820 may be repeated until the number of consumed licenses equals the maximum number of licenses, e.g., any of the targeted users may install the enterprise app in their device(s) as long as the number of consumed licenses is less than the maximum number of licenses.
comparing, by the processor, the counter to a threshold value
   [0090] At step 820, the system increments a consumed license count for the enterprise app when a targeted user installs the enterprise app on their mobile device. For example, an agent on the user's mobile device sends a message to the system when the user installs the enterprise app on their mobile device. Based on the indication that the enterprise app has been installed on a mobile device, the system increments a consumed license counter, e.g., as described with respect to FIG. 5. Step 820 may be repeated until the number of consumed licenses equals the maximum number of licenses, e.g., any of the targeted users may install the enterprise app in their device(s) as long as the number of consumed licenses is less than the maximum number of licenses.

Trevathan does not disclose creating a second instance of the image, by the processor, in response to determining that the counter exceeds the threshold value.
However, Johnson further discloses creating a second instance of the image, by the processor, in response to determining that the counter exceeds the threshold value (0016, 0019, the application is allowed to duplicate in response to the number of licenses used exceeds the number of licenses purchased, ”the threshold value,” as long as it’s within allowance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson’s teaching into Trevathan‘s teaching.  One would have been motivated to do so to give customers a convenient method of obtaining additional licenses as suggested by Johnson.


7. Remarks regarding independent claims 1 and 25, and Belchee and Li References:

Examiner respectfully disagrees with Applicant’s arguments.
Belchee fully discloses:
incrementing, by the processor, a counter (a device counter)
associated with an image (associated with application A) 
in response to a creation of a container instance (in response to a creation/installation of an additional copy/software instance)
using the image (using the application A)
   [0082] In step 815, the application manager 101 may increment the count of a device counter for application A. The application manager 101 may use the device counter to determine the number of times an application has been installed and/or the number of devices simultaneously using the application. Similarly, the application manager 101 may decrement the count of a device counter if application A has been stopped and/or uninstalled by a device, depending on the license terms for application A.

comparing, by the processor, the counter to a threshold value 
   [0085] In step 840, if the current count of a device counter has reached a predetermined threshold, the application manager 101 may transmit a message to the second device indicating that application A is unavailable. The application manager may additionally include in the message information that the license does not permit installation of the application on more than one device and information identifying the first device. Furthermore, the message may include a link to, for example, a website where a new license may be purchased.

Belchee does not disclose creating a second instance of the image, by the processor, in response to determining that the counter exceeds the threshold value.
However, Li further discloses creating a second instance of the image, by the processor, in response to determining that the counter exceeds the threshold value (0094, exceed two licenses but the system still allows to replicate Office software into a third machine).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Li’s teaching into Belchee‘s teaching.  One would have been motivated to do so to allow for a grace period based on the subscription licenses as suggested by Li.


8. Regarding dependent claims:
Dependent claims are also rejected based on their dependencies on the rejected claims 1 and 25.

Claim Rejections – 35 USC §103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10. Claims 1, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0314447 to Trevathan et al. (art of record, hereafter “Trevathan”) in view of US 2009/0199299 to McKinnon et al. (art of record, hereafter “McKinnon”).

Trevathan discloses a computer program product for managing contention, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising:
incrementing, by the processor, a counter (a consumed license count)
associated with an image (associated with an enterprise app) 
in response to a creation of a container instance (in response to a creation/installation of an additional copy/software instance)
using the image (using the enterprise app)
   [0090] At step 820, the system increments a consumed license count for the enterprise app when a targeted user installs the enterprise app on their mobile device. For example, an agent on the user's mobile device sends a message to the system when the user installs the enterprise app on their mobile device. Based on the indication that the enterprise app has been installed on a mobile device, the system increments a consumed license counter, e.g., as described with respect to FIG. 5. Step 820 may be repeated until the number of consumed licenses equals the maximum number of licenses, e.g., any of the targeted users may install the enterprise app in their device(s) as long as the number of consumed licenses is less than the maximum number of licenses.

comparing, by the processor, the counter to a threshold value
   [0090] At step 820, the system increments a consumed license count for the enterprise app when a targeted user installs the enterprise app on their mobile device. For example, an agent on the user's mobile device sends a message to the system when the user installs the enterprise app on their mobile device. Based on the indication that the enterprise app has been installed on a mobile device, the system increments a consumed license counter, e.g., as described with respect to FIG. 5. Step 820 may be repeated until the number of consumed licenses equals the maximum number of licenses, e.g., any of the targeted users may install the enterprise app in their device(s) as long as the number of consumed licenses is less than the maximum number of licenses.

Trevathan does not disclose creating a second instance of the image, by the processor, in response to determining that the counter exceeds the threshold value.
However, McKinnon further discloses creating a second instance of the image, by the processor, in response to determining that the counter exceeds the threshold value (0041, grant an additional license).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine McKinnon’s teaching into Trevathan‘s teaching.  One would have been motivated to do so to note an overage for billing and administrative purposes and bill a licensee a predefined rate for such overage as suggested by McKinnon.

Claim 23. 
Trevathan does not disclose the computer program product of Claim 1, wherein: a new counter is associated with the second instance of the image.
However, McKinnon further discloses a new counter is associated with the second instance of the image (0041, number of additional licenses is recorded/counted for billing and administrative purposes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine McKinnon’s teaching into Trevathan‘s teaching.  One would have been motivated to do so to bill a licensee a predefined rate for such overage as suggested by McKinnon.

Claim 25.
Claim 25 is a method version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 25.



11. Claims 1-6, 8, 23, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Trevathan in view of US 2007/0050301 to Johnson (art of record, hereafter “Johnson”).

Claim 1.    
Trevathan discloses a computer program product for managing contention, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising:
incrementing, by the processor, a counter (a consumed license count)
associated with an image (associated with an enterprise app) 
in response to a creation of a container instance (in response to a creation/installation of an additional copy/software instance)
using the image (using the enterprise app)
   [0090] At step 820, the system increments a consumed license count for the enterprise app when a targeted user installs the enterprise app on their mobile device. For example, an agent on the user's mobile device sends a message to the system when the user installs the enterprise app on their mobile device. Based on the indication that the enterprise app has been installed on a mobile device, the system increments a consumed license counter, e.g., as described with respect to FIG. 5. Step 820 may be repeated until the number of consumed licenses equals the maximum number of licenses, e.g., any of the targeted users may install the enterprise app in their device(s) as long as the number of consumed licenses is less than the maximum number of licenses.

comparing, by the processor, the counter to a threshold value
   [0090] At step 820, the system increments a consumed license count for the enterprise app when a targeted user installs the enterprise app on their mobile device. For example, an agent on the user's mobile device sends a message to the system when the user installs the enterprise app on their mobile device. Based on the indication that the enterprise app has been installed on a mobile device, the system increments a consumed license counter, e.g., as described with respect to FIG. 5. Step 820 may be repeated until the number of consumed licenses equals the maximum number of licenses, e.g., any of the targeted users may install the enterprise app in their device(s) as long as the number of consumed licenses is less than the maximum number of licenses.

Trevathan does not disclose creating a second instance of the image, by the processor, in response to determining that the counter exceeds the threshold value.
However, Johnson further discloses creating a second instance of the image, by the processor, in response to determining that the counter exceeds the threshold value (0016, 0019, the application is allowed to duplicate in response to the number of licenses used exceeds the number of licenses purchased, ”the threshold value,” as long as it’s within allowance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson’s teaching into Trevathan‘s teaching.  One would have been motivated to do so to give customers a convenient method of obtaining additional licenses as suggested by Johnson.

Claim 2.    
Trevathan discloses the computer program product of Claim 1, wherein the image is stored in a shared storage layer (FIG.7, Enterprise App Store 108 in EMM Server 102) 
that includes shared storage shared by a plurality of different daemons (FIG.7, OS + Agent 111), 
where each of the plurality of different daemons runs on a separate compute node within a compute layer separate from the shared storage layer (FIG.7, Mobile Device 110 separate from Enterprise App Store 108 and EMM Server 102), and 
one or more of the plurality of different daemons each creates a container instance utilizing the image stored at the shared storage layer (FIG.7, OS in Mobile Device 110 installs Enterprise App 402b using the application stored in 108).

Claim 3.    
Trevathan discloses the computer program product of Claim 1, wherein the container instance is created utilizing a daemon, where the daemon includes a service running on a compute node within a system (FIG.7 OS includes software services running on Mobile Device 110, and related text).

Claim 4.    
Trevathan discloses the computer program product of Claim 1, wherein the counter includes an integer value that is incremented each time a container instance is created utilizing the image (FIG.8, block 820 and related text).

Claim 5.    
Trevathan discloses the computer program product of Claim 1, wherein a separate counter is associated with each of a plurality of images stored within a system (FIG.8, block 810, block 815, and related text).

Claim 6.    
Trevathan discloses the computer program product of Claim 1, wherein the threshold value includes an integer value that is determined based on a system setup (0033, 0060, 0072).

Claim 8.    
Johnson further discloses the computer program product of Claim 1, wherein the threshold value is increased in response to replicating the image (0017, 0020, update/ increase  the number of purchases licenses).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson’s teaching into Trevathan‘s teaching.  One would have been motivated to do so to give customers a convenient method of obtaining additional licenses as suggested by Johnson.

Claims 23. 
Trevathan does not disclose the computer program product of Claim 1, wherein: a new counter is associated with the second instance of the image.
However, Johnson further discloses a new counter is associated with the second instance of the image (0011, a number is recorded/counted to check against a hard maximum count/number; 0019, a number is recorded/counted for amount of additional licenses).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson’s teaching into Trevathan‘s teaching.  One would have been motivated to do so to give customers a convenient method of obtaining additional licenses as suggested by Johnson.

Claims 25-29.
Claims 25-29 are method versions, which recite(s) the same limitations as those of claims 1-6, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 25-29.



12. Claims 1, 4-6, 25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054801 to Belchee et al. (art of record, hereafter Belchee) in view of US 2013/0198085 to Li et al. (art of record, hereafter “Li”)

Claim 1.    
Belchee discloses a computer program product for managing contention, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising:
incrementing, by the processor, a counter (a device counter)
associated with an image (associated with application A) 
in response to a creation of a container instance (in response to a creation/installation of an additional copy/software instance)
using the image (using the application A)
   [0082] In step 815, the application manager 101 may increment the count of a device counter for application A. The application manager 101 may use the device counter to determine the number of times an application has been installed and/or the number of devices simultaneously using the application. Similarly, the application manager 101 may decrement the count of a device counter if application A has been stopped and/or uninstalled by a device, depending on the license terms for application A.

comparing, by the processor, the counter to a threshold value 
   [0085] In step 840, if the current count of a device counter has reached a predetermined threshold, the application manager 101 may transmit a message to the second device indicating that application A is unavailable. The application manager may additionally include in the message information that the license does not permit installation of the application on more than one device and information identifying the first device. Furthermore, the message may include a link to, for example, a website where a new license may be purchased.

Belchee does not disclose creating a second instance of the image, by the processor, in response to determining that the counter exceeds the threshold value.
However, Li further discloses creating a second instance of the image, by the processor, in response to determining that the counter exceeds the threshold value (0094, exceed two licenses but the system still allows to replicate Office software into a third machine).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Li’s teaching into Belchee‘s teaching.  One would have been motivated to do so to allow for a grace period based on the subscription licenses as suggested by Li.

Claim 4.    
Belchee discloses the computer program product of Claim 1, wherein the counter includes an integer value that is incremented each time a container instance is created utilizing the image (FIG.8, blocks 805-815, and related text).

Claim 5.    
Belchee discloses the computer program product of Claim 1, wherein a separate counter is associated with each of a plurality of images stored within a system (FIG.8, block 825 and related text, predetermined threshold).

Claim 6.    
Belchee discloses the computer program product of Claim 1, wherein the threshold value includes an integer value that is determined based on a system setup (0082-0085, 0089).

Claims 25 and 28-29.
Claims 25 and 28-29 are method versions, which recite(s) the same limitations as those of claims 1 and 4-6, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 25 and 28-29.



13. Claims 2, 3, 21, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Belchee in view of US 2006/0026105 to Endoh (art of record, hereafter “Endoh”).

Claim 2.    
Belchee discloses the computer program product of Claim 1, wherein the image is stored in a shared storage layer (FIG.1, Server 101, 102, 103, and related text) 
that includes shared storage shared by a plurality of devices (FIG.1, Devices 104a-n and related text).
Belchee does not disclose a plurality of different daemaons, where each of the plurality of different daemons runs on a separate compute node within a compute layer separate from the shared storage layer, and one or more of the plurality of different daemons each creates a container instance utilizing the image stored at the shared storage layer.
However, Endoh a plurality of different daemaons, where each of the plurality of different daemons runs on a separate compute node within a compute layer separate from the shared storage layer, and one or more of the plurality of different daemons each creates a container instance utilizing the image stored at the shared storage layer (FIG.2, Application Installer 206, FIG.9, Application Installer 907, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Endoh’s teaching into Belchee‘s teaching.  One would have been motivated to do so to install/uninstall applications based on license count as suggested by Endoh.

Claim 3.    
Endoh further discloses the computer program product of Claim 1, wherein the container instance is created utilizing a daemon, where the daemon includes a service running on a compute node within a system (FIG.2, FIG.9, Application Installers include installing services running on 2702, 2703, 2704 in FIG.27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Endoh’s teaching into Belchee‘s teaching.  One would have been motivated to do so to install/uninstall applications based on license count as suggested by Endoh.

Claim 21.    
Endoh further discloses the computer program product of Claim 1, wherein the image includes one or more instructions used to create the container instance by a daemon within a containerized environment (FIG.2, Application Installers use executable code from the image to install a copy into target devices).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Endoh’s teaching into Belchee‘s teaching.  One would have been motivated to do so to install/uninstall applications based on license count as suggested by Endoh.

Claim 22.    
Endoh further discloses the computer program product of Claim 1, wherein each daemon of a plurality of daemons is located on a separate compute node, and creates a container instance at their respective compute node utilizing a single instance of the image within shared storage (FIG.27, FIG.39, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Endoh’s teaching into Belchee‘s teaching.  One would have been motivated to do so to install/uninstall applications based on license count as suggested by Endoh.

Claims 26 and 27.
Claims 26 and 27 are method versions, which recite(s) the same limitations as those of claims 2 and 3, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 26 and 27.


Conclusion
14. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

15. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192